Citation Nr: 1004556	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  09-45 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether the appellant has status as a claimant for the 
purposes of entitlement to death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to 
October 1971.  He died in March 1998, and the appellant 
claims to be his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2009 decision letter issued 
by the Hartford, Connecticut Department of Veterans Affairs 
(VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In her November 2009 Substantive Appeal, the appellant 
requested a video conference hearing before a Veterans Law 
Judge.  No such hearing has been scheduled to date, however.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 
U.S.C.A. § 7104(a) (a claimant has right to a hearing before 
the issuance of a Board decision); 38 C.F.R. §§ 3.103(a) and 
(c)(1), 19.9, 19.25, 20.503, 20.704).  

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule the appellant for 
a video conference hearing before a 
Veterans Law Judge at the Hartford VARO 
as soon as such a hearing is practically 
possible.  Then, this case should be 
returned to the Board for appropriate 
action.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


